Name: Council Regulation (EEC) No 3162/91 of 28 October 1991 amending Regulation (EEC) No 104/76 laying down common marketing standards for shrimps (Crangon crangon), edible crabs (Cancer pagurus) and Norway lobsters (Nephrops norvegicus)
 Type: Regulation
 Subject Matter: Europe;  regions and regional policy;  fisheries;  marketing;  European Union law;  trade
 Date Published: nan

 31 . 10. 91 Official Journal of the European Communities No L 300/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3162/91 of 28 October 1991 amending Regulation (EEC) No 104/76 laying down common marketing standards for shrimps (Crangon crangon), edible crabs (Cancer pagurus) and Norway lobsters (Nephrops norvegicus) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas experience has shown that exceptions from the minimum sizes must be differentiated according to the zones concerned in order to take account of differing conditions of production and sale in these zones ; Whereas, in order to ensure efficient management of the scheme, identical procedures for the fixing of the size exceptions and for the determination of the coastal zones in which these sizes are to apply must be laid down for the two products concerned, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 1495/89 (2), and in particular Article 2 (3) thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 104/76 (3), as last amended by Regulation (EEC) No 4213/88 (4), lays down, inter alia, the sizing categories applicable to shrimps and crabs, and fixes a maximum size below which these products may not be marketed for human consumption within the Community ; Article 1 Article 7 of Regulation (EEC) No 104/76 is hereby amended as follows : 1 . Paragraph 4 shall be replaced by the following : '4. Exemptions from the minimum sizes referred to in paragraph 1 (a) and (b) may be laid down in order to ensure local or regional supplies of shrimps and crabs for certain coastal zones of the Community. These zones shall be determined and the correspond ­ ing marketing sizes fixed in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 3796/81 .' 2. Paragraph 5 shall be deleted. Whereas Article 7 (4) of the said Regulation provides for exemptions from the minimum size for shrimps, in order to ensure local supplies for certain coastal areas of the Community ; Whereas, in order to ensure local or regional supplies of crabs for certain coastal zones of the United Kingdom, Article 7 (5) of the said Regulation introduces an excep ­ tion reducing the minimum marketing size for this product to 1 1 ,5 cm in these zones ; (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 148, 1 . 6. 1989, p. 1 . (3) OJ No L 20, 28. 1 . 1976, p. 35. Article 2 This Regulation shall enter into force on 1 January 1992.(4) OJ No L 370, 31 . 12. 1988, p . 33 . No L 300/2 Official Journal of the European Communities 31 . 10 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 October 1991 . For the Council The President J. M. M. RITZEN